—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered June 18, 1998, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The fingerprint expert sufficiently stated the facts underlying his opinion that two latent fingerprints recovered from the burglarized premises matched those of defendant (see, People v Jones, 73 NY2d 427; People v Lane, 195 AD2d 876, 879, lv denied 82 NY2d 850).
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. Defendant’s current arguments in support of his claim that the race-neutral explanations offered by the prosecutor for the peremptory challenges at issue were pretextual are unpreserved (People v Allen, 86 NY2d 101, 111), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly found the explanations to be nonpretextual. The court’s findings in this regard are entitled to great deference (see, People v Hernandez, 75 NY2d 350, affd 500 US 352), particularly since the explanations primarily involved matters of demeanor, which the court had a unique opportunity to observe (see, People v Martinez, 284 AD2d 157).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.